
	
		I
		112th CONGRESS
		1st Session
		H. R. 1867
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. George Miller of
			 California (for himself, Mr.
			 Kildee, Ms. Hirono,
			 Mr. Grijalva, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend title IV of the Employee Retirement Income
		  Security Act of 1974 to require the Pension Benefit Guaranty Corporation, in
		  the case of airline pilots who are required by regulation to retire at age 60,
		  to compute the actuarial value of monthly benefits in the form of a life
		  annuity commencing at age 60.
	
	
		1.Short titleThis Act may be cited as the
			 Pension Benefit Guaranty Corporation
			 Pilots Equitable Treatment Act.
		2.Age requirement
			 for employees
			(a)Single-Employer
			 plan benefits guaranteedSection 4022(b)(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1322(b)(3)) is amended by inserting at the end the
			 following: If, at the time of termination of a plan under this title, or
			 at the time of freezing benefit accruals under a plan pursuant to subsections
			 (a)(1) and (b) of section 402 of the Pension Protection Act of 2006,
			 regulations prescribed by the Federal Aviation Administration required an
			 individual to separate from service as a commercial airline pilot after
			 attaining any age before age 65, this paragraph shall be applied to an
			 individual who is a participant in the plan by reason of such service by
			 substituting such age for age 65. The calculation of benefit liabilities and
			 unfunded benefit liabilities under this section, and the allocation of assets
			 under section 4044, shall not reflect any additional benefits the corporation
			 must guarantee due to the application of the preceding
			 sentence..
			(b)Aggregate limit
			 on benefits guaranteed; criteria applicableSection 4022B(a) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322b(a)) is
			 amended by adding at the end the following: If, at the time of
			 termination of a plan under this title, or at the time of freezing benefit
			 accruals under a plan pursuant to subsections (a)(1) and (b) of section 402 of
			 the Pension Protection Act of 2006, regulations prescribed by the Federal
			 Aviation Administration required an individual to separate from service as a
			 commercial airline pilot after attaining any age before age 65, this subsection
			 shall be applied to an individual who is a participant in the plan by reason of
			 such service by substituting such age for age 65..
			3.Effective
			 dateThe amendments made by
			 this Act shall apply to benefits payable on or after the date of enactment of
			 this Act.
		
